Citation Nr: 1045743	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  08-15 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his friend




ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from August 1963 to 
September 1965.  Thereafter, the Veteran spent additional time in 
the Navy Reserve.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in Roanoke, Virginia.

The Veteran and a friend testified before the undersigned 
Veterans Law Judge at an August 2010 hearing in Washington, D. C.  
The Veteran also testified before a decision review officer (DRO) 
at the RO in October 2008.

The issue of service connection for asbestosis is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent, credible evidence does not show that the 
Veteran's current hearing loss is related to his military 
service.  Hearing loss occurred many years after service.

2.  The competent, credible evidence does not show that the 
Veteran's tinnitus is related to his military service.  Tinnitus 
occurred many years after service.




CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by service, 
nor may a sensorineural hearing loss be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b) 
(1), which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that pertains 
to the claim," was removed.  This amendment applies to all 
applications pending on, or filed after, the regulation's 
effective date. 

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VCAA notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective date for the award of 
benefits will be assigned if service connection for a claimed 
disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in January 2006, 
prior to the initial adjudication of the claims appealed herein, 
which informed him about VA's duty to assist him with obtaining 
evidence in support of his claim.  The letter also explained what 
was necessary in order to establish service connection for a 
claimed disability.  The Veteran was sent another letter 
containing this information in June 2007; that letter also 
explained the manner whereby VA assigns disability ratings and 
effective dates for service connected disabilities.  The 
Veteran's claims were thereafter readjudicated, most recently in 
a November 2008 supplemental statement of the case (SSOC), 
thereby curing any pre-decisional notice error.  In any event, 
any error in providing the notice required by Dingess would be 
harmless in this case insofar as service connection is denied, 
hence no disability rating or effective date will be assigned.

In addition to its duty to provide various notices to the 
claimant, VA also must make reasonable efforts to assist him or 
her with obtaining the evidence that is necessary to substantiate 
his or her claim, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the 
current appeal, VA has of record evidence including service 
treatment records which are inclusive of Navy Reserve treatment 
records, VA treatment records, private medical records, 
transcripts of the Veteran's testimony at the October 2008 and 
August 2010 hearings, and printouts of internet articles about 
hearing loss that were submitted by the Veteran.

The Veteran was also provided with a VA examination of his 
hearing.  This documented the subjective complaints of the 
Veteran as well as the results of audiological testing.  The 
examiner provided an opinion about the etiology of the Veteran's 
hearing loss and tinnitus as well as the rationale for her 
opinion.  Therefore, this examination was adequate.  

For the reasons set forth above, the Board finds that the 
requirements of the VCAA were met in this case.

II. Service connection

The Veteran claims that he has tinnitus and hearing loss as a 
result of his military service.

Service connection may be granted for a disability resulting from 
disease or injury that was incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection for some chronic diseases, including 
sensorineural hearing loss, may be granted if they manifest to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease diagnosed 
after discharge if all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current 
disability exist is satisfied if the claimant had a disability at 
the time his claim for VA disability compensation was filed or 
during the pendency of the claim.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  

		(A)  The Contentions and Testimony of the Veteran

On his claim form, which was received by VA in October 2005, the 
Veteran reported that his hearing loss and tinnitus onset in 
1999.  

At his October 2008 DRO hearing the Veteran testified that he was 
exposed to loud noises while working as a gunner's mate in 
service.  He testified that he was a loader, site setter, and 
pointer on gun mounts and that this involved exposure to loud 
ordnance fire.  He testified that he was not given ear 
protection, but that some people put cotton balls or cigarette 
butts in their ears to attempt to muffle the noise.  He also 
testified that he was exposed to loud electro hydraulic pump 
noise while working on the U.S.S. Alamo because he sometimes 
stood guard in the pump room.  The Veteran testified that he had 
hearing loss since leaving service and tinnitus since shortly 
before his discharge from the service.  He testified that while 
he was also exposed to noise in his civilian employment in a 
factory with loud machines after service but he wore hearing 
protection at those times.  

At his August 2010 hearing, the Veteran testified that when 
working near the guns on the U.S.S. Alamo he experienced 
temporary hearing loss and ringing in the ears and that his 
hearing would return and the ringing would stop after 
approximately 1 hour.  He again testified that he did not have 
any hearing protection and that some people put cotton or 
cigarette butts in their ears because of the noise but this was 
not helpful.  He testified that he started experiencing hearing 
loss and tinnitus either the last year that he was in the Navy or 
shortly thereafter.  The Veteran testified that he was exposed to 
similar noise when he was in the Navy reserves in the 1970s.  He 
testified that he was a machine operator and then a maintenance 
mechanic after service but that he wore hearing protection at 
those jobs.  

The Veteran testified that he wrote that his hearing loss and 
tinnitus started in 1999 on his claim form because that was "a 
quick guess" and he did not really think about when his hearing 
loss started at that time because it was hard to date.

	(B)  Other Evidence

The Veteran's service records do not document any complaints 
about hearing loss.  No audiological examinations are of record 
other than the results of whispered voice tests at the Veteran's 
enlistment examination in July 1962 and subsequent whispered 
voice tests in August 1963, August 1965, October 1967, and June 
1968.  The Veteran scored 15/15 on all of these tests.

The Veteran submitted copies of hearing tests, which included 
audiograms measuring decibel loss, that he took while he was 
employed in a civilian job at a factory.  These tests showed that 
the Veteran's hearing loss was normal in May 1976, July 1983, 
July 1984, July 1985, October 1985, December 1986, December 1987, 
January 1989, February 1990, June 1991, July 1992, and January 
1993.  See 38 C.F.R. § 3.385 (which defines hearing loss for VA 
purposes as constituting a decibel loss of 40 or greater at any 
of the frequencies of 500, 1000, 2000, 3000 or 4000 Hertz; 
decibel loss of at least 26 at 3 of these frequencies; or word 
recognition of less than 94 percent on the Maryland CNC test.)  
The Veteran's hearing test scores were fairly consistent over 
this time period.  

The Veteran's employment hearing tests document that he denied 
having difficulty hearing or hearing noises in his ears in July 
1984 and that he did engage in recreational hunting and shooting 
at that time.  The Veteran also denied experiencing noise in his 
ears in July 1985, October 1985, December 1986, December 1987, 
January 1989, February 1990, June 1991, July 1992, and January 
1993.  

The Veteran's hearing was evaluated for treatment purposes in 
January 2006.  At that time, the Veteran reported a history of 
noise exposure from factory work and in the Navy where he was not 
involved in combat.  The Veteran denied experiencing tinnitus.  
The Veteran's hearing was evaluated and he was found to have a 
moderate to moderately severe hearing loss above 1000 Hertz in 
the right ear and a mild to moderately severe hearing loss above 
250 Hertz in the left ear.  Word recognition scores were good in 
both ears.  The audiological test results were interpreted as 
showing a symmetrical bilateral sensorineural hearing loss.  The 
Veteran was prescribed hearing aids.

The Veteran was evaluated by VA in connection with this claim in 
February 2008.  At that time, the Veteran reported that his 
hearing was normal to the best of his knowledge when he entered 
the military.  He did not report hearing loss to military medical 
personnel at any time.  He denied experiencing ear pain, ear 
drainage, or ear surgery.  He denied having a family history of 
hearing loss.  He reported that currently he had difficulty 
understanding speech clearly sometimes.  

The Veteran reported that he experienced noise from guns and 
engine room noise while he was in the military.  He also was 
exposed to noise while working as a mechanic in his civilian job 
for 33 years and while hunting as a right handed shooter.  

At the examination, the Veteran reported that he had tinnitus 
that occurred as an occasional high pitched ringing that occurred 
every couple of weeks and lasted 15-20 minutes on average.  It 
was a soft noise.

Audiological testing showed an average decibel loss of 46 
decibels in the right ear and 44 decibels in the left ear.  
Speech recognition scores were 80 percent for the right ear and 
84 percent for the left ear.  The examiner diagnosed mild to 
moderate sensorineural hearing loss throughout most of the pitch 
range.  Word recognition scores were good bilaterally.  There was 
subjective tinnitus present.  The examiner opined that is was 
less likely than not that the Veteran's hearing loss was caused 
by active duty exposure to noise.  She explained that the Veteran 
dated the onset of his hearing loss to 1999 on his claim form and 
that hearing loss due to noise exposure occurs at the time of the 
exposure and not subsequently.  She opined that the Veteran's 
tinnitus was also less likely than not due to in-service noise 
exposure for the same reason.  

The evidence does not show that the Veteran's hearing loss and 
tinnitus are at least as likely as not related to his service.  
Hearing loss and tinnitus onset many years after service, and the 
VA examiner opined that if the Veteran's hearing loss was due to 
military noise exposure it would have occurred at the time of the 
exposure and not subsequently.  It is noted that this opinion is 
consistent with the other evidence, including the years of work 
audiograms which fail to reveal defective hearing.

While the Veteran is competent to testify to the onset and 
continuity of his symptoms, the Board finds that his testimony 
that his hearing loss and tinnitus onset during or shortly after 
service, rather than in or around 1999 as he claimed on his 
October 2005 claim form, is not credible.  The Veteran was unable 
to explain why he put 1999 as the date of the onset of his 
hearing loss and tinnitus on his claim form other than that he 
just picked a date because he could not remember when his hearing 
loss and tinnitus began.  The Veteran did not explain how, if he 
could not remember when his hearing loss and tinnitus onset when 
he filled out his claim form in October 2005, he was subsequently 
able to date his symptoms to his service or shortly thereafter 
which was more than 30 years before the 1999 date that he 
originally claimed that these disorders began.  

Moreover, the Veteran submitted copies of his work related 
audiological evaluations for years spanning from 1984 to 1993.  
These show that the Veteran explicitly denied having difficulty 
hearing at his July 1984 work-related audiological evaluation and 
there is no reason to believe that his report at that time was 
inaccurate. Further, none of these tests showed hearing loss for 
VA purposes, which the Veteran now exhibits.  Thus, the hearing 
loss that the Veteran presently exhibits had to have onset 
sometime after 1993.  This is consistent with the Veteran's 
original claim that his hearing loss onset in 1999 and not with 
his testimony that hearing loss began in service or shortly 
thereafter.    

The Veteran also denied hearing any noises in his ears at all of 
these evaluations.  His reports in this regard are also 
consistent with the Veteran's original contention on his claim 
form that his tinnitus began in 1999.  There is no reason to 
believe that the Veteran would have consistently denied hearing 
noise in his ears between 1984 and 1993 if his tinnitus onset in 
1965.  It is also noted that the Veteran denied experiencing 
tinnitus at his audiological evaluation for treatment purposes in 
January 2006, which was after his claim was filed in which he 
claimed tinnitus began in 1999.  To the extent that the Veteran 
actually experiences tinnitus, this did not onset until sometime 
after 1992.

Given that the Board finds that the Veteran's hearing loss and 
tinnitus did not onset until many years after his service, the 
opinion of the audiologist who examined the Veteran in February 
2008 was based on an accurate factual foundation and is highly 
probative.  

The Board acknowledges that the Veteran submitted a printout of 
an internet article about hearing loss from an unknown author who 
opined that hearing loss due to prolonged or repeated noise 
exposure can cause gradual hearing loss that an individual does 
not notice until they develop tinnitus or difficulty hearing 
speech.  This article is less probative than the examiner's 
opinion because it is not specific to the Veteran's circumstances 
and does not explain the normal hearing evaluations that the 
Veteran had from 1984 to 1992, all many years after his service.  
Furthermore, while the Veteran submitted documents to the effect 
that hearing loss due to noise exposure is common in military 
personnel, the experiences of other people have no bearing on 
whether the Veteran's own hearing loss is due to his military 
service.  Similarly, the fact that the computer printouts opine 
that tinnitus can be related to noise exposure does not relate 
this Veteran's tinnitus to noise exposure in the military.  
Tinnitus and hearing loss have multiple causes and, even if the 
Veteran's hearing loss is due to noise exposure, the Veteran was 
exposed after service to noise recreationally and in his civilian 
job.  

In this case, the VA examiner opined that tinnitus and hearing 
loss were not related to the Veteran's service and there is no 
competent opinion to the contrary.  While the Veteran has opined 
that he believes such a relationship exists, relating the delayed 
onset of hearing loss or tinnitus to military exposure that took 
place many years before requires specialized medical knowledge 
that is out of the purview of a layperson.  

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable with respect to the Veteran's claims for hearing 
loss and tinnitus because the preponderance of the evidence is 
against these claims. See, e.g., Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the 
appeal is denied.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Veteran claims that he has asbestosis as a result of 
shipboard exposure to asbestos while he was in the Navy.  The 
Veteran testified that while he was stationed aboard the U.S.S. 
Alamo he tore up tile covers that exposed asbestos.  He testified 
that he performed this work a couple of times in the armory and 
also in the living compartments in the ship.  He did not wear any 
kind of protective gear while doing this work.  He testified that 
he was also exposed to asbestos when ship cutters would go in and 
repair parts of the ship that exposed asbestos to nearby crew 
members and that he was also exposed to asbestos in that manner.  
The Veteran was also occupationally exposed to asbestos in his 
civilian job, but he testified that he wore protective equipment 
at that time.  Documents in the claims file show that the Veteran 
was diagnosed with asbestosis by a physician to whom he was 
referred by an attorney.  

Under these circumstances, the Veteran should be afforded a VA 
examination to determine whether he has a pulmonary disorder that 
is related to his military service.  Given the additional 
development needed in this case, more recent treatment records 
should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the Veteran and 
ask him to identify all treatment that he 
received for his pulmonary disorder.  Based 
on his response, all identified treatment 
records should be obtained, to the extent 
that they are not already in the claims file.  
More recent VA treatment records should also 
be obtained.  If records are identified but 
cannot be obtained then this fact, along with 
the efforts that were made to obtain the 
records, should be documented in the claims 
file.  The Veteran should also be notified of 
VA's inability to obtain the records.  

2.  Then, the Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any pulmonary disorder that the 
Veteran has.  All necessary tests and studies 
should be performed.  The examiner should 
provide an opinion as to whether any 
diagnosed pulmonary disorder is at least as 
likely as not (at least 50 percent likely) 
due to the Veteran's exposure to asbestos in 
service.  The examiner should provide a 
complete rationale for his or her 
conclusions.  In doing so, the examiner 
should discuss both the Veteran's in service 
exposure to asbestos and his post-service 
exposure to asbestos in his civilian 
occupation.  If the examiner is unable to 
provide the requested opinion, he or she 
should explain why this is the case.

3.  After completion of the above 
development, the Veteran's claim should be 
re-adjudicated.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


